Citation Nr: 0917976	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  94-33 286 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions in March 1996, denying the claim 
for TDIU, and in January 2005, assigning a 30 percent rating 
for PTSD.  Additional issues decided in the Board's decision 
of June 2006 have been affirmed by the United States Court of 
Appeals for Veterans Claims (Court) in its Memorandum 
Decision of July 2008, at which time the Court also affirmed 
the Board's determination that a 30 percent rating but no 
higher was warranted for the Veteran's PTSD for the period of 
September 1984 to February 1988 (the date of a revision to 
the applicable rating criteria).  While the Veteran has also 
contended that the Veteran's service-connected depression has 
not been adequately rated as secondary to his PTSD and has 
expressed disagreement with the April 2007 rating decision's 
denial of a more recent claim for TDIU based on more recent 
evidence of unemployability, as will be shown more fully 
below, as a result of the Board's decision to grant the 
claims for an initial increased rating for PTSD and 
entitlement to TDIU already on appeal, these additional 
claims do not require further appellate consideration.  

In August 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Following the April 2007 rating decision's denial of an 
increased rating for diabetes mellitus, type II, the Veteran 
filed a notice of disagreement with this decision in May 
2007.  However, the claims folder does not reflect that the 
Veteran was ever furnished with a statement of the case with 
respect to this issue.  Consequently, the Board will assume 
jurisdiction over this matter for the purpose of remanding 
the claim for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The issue of entitlement 
to an increased rating for diabetes mellitus, type II, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  From February 3, 1988 to January 24, 1993, the Veteran's 
PTSD was manifested by severe but not total isolation, gross 
repudiation of reality, or unemployability.  

2.  Since January 25, 1993, the Veteran's PTSD has been 
manifested by symptoms that render the Veteran demonstrably 
unable to obtain or retain employment.

3.  As the Board has granted a 100 percent schedular rating 
for the Veteran's service-connected PTSD, there is no longer 
a controversy regarding the issue of entitlement to a TDIU 
due to service-connected disability.  


CONCLUSIONS OF LAW

1.  From February 3, 1988 to January 24, 1993, the schedular 
criteria for a 70 percent rating, but not greater, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Codes 9400 and 9411 
(effective from February 3, 1988 to November 6, 1996).

2.  Since January 25, 1993, the schedular criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9400 and 
9411 (effective November 7, 1996), 4.132, Diagnostic Codes 
9400 and 9411 (effective from February 3, 1988 to November 6, 
1996).  

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claim for an increased rating for PTSD arises 
from the Veteran's initial disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Since the Board has 
granted a 100 percent rating for PTSD effective from January 
25, 1993, the claim for TDIU is subject to dismissal as a 
matter of law.  Consequently, there is no duty to notify and 
assist with respect to this claim.  

VA also has a duty to assist the Veteran in the development 
of the claim for an initial increased rating.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records are associated with the claims folder, as are post-
service VA and private medical examination reports and 
treatment records.  In addition, neither the Veteran nor his 
representative has identified any relevant record or document 
that has not been obtained or that is not adequately 
addressed in records or documents already associated with the 
claims folder.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, 0r 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claims.  

II.  Entitlement to an Initial Rating in Excess of 30 Percent 
for PTSD from February 1988

In a rating decision in January 2005, the RO granted service 
connection for PTSD and assigned an initial rating of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective from October 10, 1993.  In May 2005, the effective 
date for the grant of service connection was awarded as of 
September 24, 1984.  The Veteran appealed the initial rating 
of 30 percent.  However, the Veteran and his representative 
have since conceded that the Veteran is not entitled to a 
rating in excess of 30 percent for PTSD prior to the change 
in the applicable regulations that occurred in February 1988.  
See 53 Fed. Reg. 21-24 (1988) (effective February 3, 1988).  
Accordingly, the issue on appeal is entitlement to a rating 
in excess of 30 percent for PTSD from February 3, 1988, 
forward.

Since the Veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will still consider staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

By way of background, on VA examination in November 1984, the 
Veteran reported that he was employed by the U.S. Postal 
Service and had been since 1977, and that he had lost about 
160 hours in the last twelve months due to several physical 
ailments and nerves.  Occupationally, it was noted that the 
Veteran had started as a mail handler, but because of 
conflict with his supervisor he changed to a letter carrier, 
but he could not continue because of a back trouble, and he 
then switched to maintenance.  Educationally, he had an 
Associates degree.  Socially, the Veteran had been married in 
1975 and then he was divorced in 1979; he had a daughter, 
whom he saw every other weekend.  His relationship with his 
family members was strained.  The Veteran's symptoms included 
depression, rage, strained interpersonal relationships, 
nightmares, fear of losing control, intrusive thoughts, 
diminished interests, memory impairment, difficulty 
concentrating, and sleep disturbance.  The examiner stated 
that the Veteran was employable, but his ability to maintain 
under pressure was tenable [sic].

In September 1989, the Veteran was evaluated for fitness for 
duty for his job with the U.S. Postal Service.  The 
evaluation focused on the Veteran's conflicts with his 
supervisors.  The examiner found the Veteran fit for his job.  
The assessment included stress and anxiety and multiple 
somatic complaints.  The examiner stated post-traumatic 
stress syndrome was not related in any way to the Veteran's 
employment.

Records of a private hospital show that the Veteran was in 
admitted in February 1991 for symptoms of depression, PTSD, 
anxiety syndrome, panic attacks, alcohol dependency, and a 
thought disorder, all of which were diagnosed.  The Global 
Assessment of Functioning (GAF) scale score on discharge from 
the hospital was 45 and the highest GAF score was 40 during 
the last year.

In February 1992, the Veteran applied for disability 
retirement from the U.S. Postal Service, identifying physical 
problems and delayed stress from Vietnam and situational 
stress on the job.

Records of a private psychiatrist, dated from April to August 
1992, disclose that the Veteran had severely impaired 
executive functions of the mind, including planning, new 
learning, and interference control.  Also, he had symptoms of 
paranoia, agitation, and erratic functioning under stress.  
The psychiatrist stated that it was remarkable that the 
Veteran had been able to work at an acceptable level.

In September of 1992, the Veteran underwent 
neuropsychological evaluation by VA because of complaints of 
depressive symptoms, moderate PTSD symptoms, and anxiety 
attacks.  The examiner reported that the Veteran had many 
organic personality characteristics including a long history 
of impulsive behavior, decreased performance in a stressful 
situation, and angry outbursts.  The examiner's impression 
was a pattern of performance on testing, suggestive of 
longstanding deficits, which were either developmental or 
acquired.  The diagnoses were PTSD and to rule out left 
hemisphere dysfunction.

The Board noted in its previous decision that in October 
1992, a physician for the U.S. Postal Service reported that 
for the last six years the Veteran had been relatively stable 
at work, but that currently the Veteran's emotional status 
precluded gainful employment.  Contrary to this statement, in 
its Memorandum Decision, the Court indicated that this report 
actually noted that even though the Veteran had been able to 
work during the 6-year period of time, he had had numerous 
encounters with his supervisor and coworkers, and that it was 
the examiner's opinion that his emotional status currently 
precluded him from gainful employment.  The examiner was 
additionally of the opinion that these restrictions or 
disability was likely to be permanent.  

In March 1993, a private attorney reported that the Veteran 
retired from the U.S. Postal Service because of disability in 
February 1993.

In a June 1993 report, a private physician expressed the 
opinion that the Veteran's neuropsychiatric deficit and 
problems were directly related to the Veteran's work 
environment at the post office to include the air quality and 
exposure to chemicals.  Symptoms included irritability, 
speech difficulty, confusion, memory gaps, depression, 
suicidal ideation, anxiety, anger, and night sweats, which 
all remarkably improved since he left the post office.

On VA examination in January of 1994, the examiner found the 
Veteran's mood to be neutral.  His affect was appropriate.  
Psychomotor activity was unremarkable.  His speech was 
regular and somewhat circumstantial.  There was no evidence 
of psychosis.  Insight and judgment were intact.  The 
diagnosis was PTSD.

On VA psychiatric examination in October 1995, after a review 
of the file, the examiner reported that the record revealed a 
conflicting picture of symptomatology.  The Veteran described 
himself as being estranged form his nuclear family and fairly 
socially isolated.  The examiner found the Veteran to be 
well-groomed.  He was alert and oriented.  His mood was 
euthymic.  Affect was restricted, but appropriate.  Speech 
was fluent and logical.  His thought process was goal 
directed.  He acknowledged suicidal ideation, but denied any 
intent or plan or past history of suicidal behavior.  Insight 
and judgment were fair.  The pertinent diagnosis was 
psychological symptoms affecting a physical disorder.

On VA psychiatric examination for PTSD in October 1995, the 
veteran stated that he had a difficult time adjusting to 
civilian life after Vietnam.  He acknowledged symptoms of 
irritability, occasional suicidal thinking, and the inability 
to forge close bonds with family members.  The VA examiner 
noted that the record contained neurologic and psychological 
testing, all of which were unremarkable.  PTSD was not 
diagnosed.

On VA examination in January 1999, after a comprehensive and 
detailed review of the record, the examiner expressed the 
opinion that the Veteran's symptoms were extremely unlikely 
due to his military experiences.  Objectively, the Veteran 
was alert, oriented, responsive, and cooperative.  His 
grooming and hygiene were adequate.  Attention and rate of 
mentation were normal.  Remote memory appeared good.  Insight 
was limited.  There were no gross misjudgments.  Speech was 
fluent.  Affect was appropriate.  There was mild anxiety and 
dysphoria.  The diagnosis was undifferentiated somatoform 
disorder, and the GAF score was 45.

On VA examination in March 2000, the Veteran stated that he 
had limited contact with friends and family. The examiner 
found the Veteran to be alert and oriented.  His hygiene was 
fair.  Affect was full.  He did not appear overly anxious or 
depressed.  Speech and psychomotor activity were regular.  
Thought content was tangential.  There was no evidence of 
lethality.  Insight was limited and judgment was fair.  The 
assessment was somatization disorder.  The GAF score was 60.

In a June 2003 statement, a VA physician stated that the 
Veteran was estranged from his family and friends due to PTSD 
and that PTSD also contributed to his inability to function 
at a job.

On VA neuropsychological evaluation in April 2004, the 
examiner reported that the Veteran met the diagnostic 
criteria for PTSD and major depressive disorder.  The GAF 
score was 57.

On VA psychological evaluation in May 2004, the Veteran's 
PTSD symptoms were described as intrusive thoughts; acting or 
feeling as if the traumatic event were occurring; 
physiological reactivity to certain cues; efforts to avoid 
thoughts, feelings or conversations of associated with the 
trauma; efforts to avoid activities that aroused 
recollections of the trauma; diminished interest in 
significant activities; feeling of detachment or 
estrangement; restricted range of affect; irritability; 
difficulty concentrating, and hypervigilance.  The examiner 
stated that the symptoms caused significant distress and 
impairment in social and occupational functioning.

On VA psychiatric examination in December 2004, the examiner 
referred to the May 2004 VA psychological evaluation.  The 
examiner specifically noted that the report revealed that the 
Veteran had symptoms of PTSD and depression, that the 
Veteran's rumination about his health and his psychiatric 
symptoms and fatigue could cause difficulties with cognitive 
functioning, and that the Veteran had an unusual 
preoccupation with his physical symptoms.  The examiner 
reported that the Veteran had symptoms of depression that met 
the criteria for the diagnosis of major depression and 
lifelong persistent pattern of rigidity and perfectionism 
that met the criteria of an obsessive/compulsive personality 
disorder.

The VA examiner described the Veteran as divorced and as 
having few friends.  According to the veteran, he last worked 
in 1993 at the U. S. Postal Service and that his disability 
from the Post Office was due to pain syndrome, not 
psychiatric symptoms.  The examiner reported that the 
Veteran's PTSD at the current level would cause some 
difficulty with performing occupational tasks, but he would 
be able to function satisfactorily and that the depression 
and obsessive/compulsive personality disorder would cause 
significant impairment in his ability to function 
occupationally.

On mental status examination, the Veteran appeared cleanly 
dressed.  There was no evidence of bizarre behavior or 
unusual motor mannerism.  He was cooperative and eye contact 
was appropriate.  His speech was normal.  There was some 
tangential thinking and circumstantiality.  There were no 
obvious delusions, grandiosity, or paranoia.  His affect was 
full, and his mood was normal.  His insight was limited.  The 
Veteran was oriented.  Memory, both remote and recent, was 
intact.  He had some vegetative signs of major depression.  
He was not suicidal or homicidal.  The diagnoses were PTSD, 
major depression, and obsessive/compulsive personality 
disorder.  The GAF score for PTSD was 61, indicating mild 
symptomatology.  The examiner expressed the opinion that the 
Veteran had a major depressive disorder, indicating moderate 
symptomatology with a GAF score of 54, independent of PTSD 
and a life-long characterologic disorder.

In April and June 2005, a private psychologist, having 
reviewed the record, expressed the opinion that PTSD was the 
Veteran's primary psychiatric illness associated with 
depression and that it was very difficult to separate out his 
depressive symptomatology from PTSD.  The examiner also 
expressed the opinion that the diagnosis of obsessive-
compulsive personality disorder was not supported by the 
evidence.  He stated it was the combination of PTSD and 
depressive symptomatology that limited the Veteran's social 
and occupational functioning.  Also, he stated that the 
Veteran's depressed mood, anxiety, paranoia, and sleep 
impairment were directly related to PTSD.

This psychologist reported that on VA's General Rating 
Formula for Mental Disorders the Veteran had occupational and 
social impairment with reduced reliability an productivity, 
equating to a 70 percent rating, which over the years the 
veteran may have had less severe symptomatology, but on 
average the veteran was 70 percent disabled.  At the hearing 
in August 2005, the Veteran waived initial consideration of 
the reports by the RO.

Records of the Iowa State Vocational Rehabilitation Services 
disclose that in January 2001 the Veteran was found eligible 
for vocation rehabilitation.  The diagnoses considered were 
neurotoxicity, depression and anxiety, and organic brain 
syndrome.  It was noted that the Veteran was working part-
time.  From January to May 2001, an employment plan was not 
developed because the Veteran was not physically ready to 
look for employment.  In January 2003 and until January 2005, 
the Veteran again pursued vocational rehabilitation services, 
but due to health problems, he was unable to participate in a 
comprehensive vocational evaluation.

In August 2005, the veteran testified that he was placed on 
disability retirement from the U.S. Postal Service in January 
1993 because of psychiatric problems as he was having 
problems with anger and getting along his supervisors.  He 
stated that at the time he was having problems with alcohol 
and he was in counseling for depression.  He also stated that 
currently he had trouble being around people.  Counsel argued 
that the Veteran qualified for a 50 percent rating since 
February 1991, when he was given a GAF score of 45, and a 
total rating since October 1993.

While VA treatment records over the period of September 2005 
to April 2006 reflect a GAF of 58, in April 2006, the Veteran 
reported being in a rage.  

A July 2006 letter from a VA vocational counselor reflects 
the counselor's conclusion that vocational rehabilitation was 
not feasible at this time primarily due to the Veteran's 
service-connected disabilities.

An October 2006 letter from Iowa State Vocational 
Rehabilitation Services reflects that the Veteran continued 
to have significant physical and mental health issues which 
were service related and prevented him from participating in 
his vocational rehabilitation program and focusing on 
employment.  

In January 2007, the Veteran filed a new claim for TDIU.  In 
this claim, it was noted that the Veteran last worked full 
time with the United States Post Office on January 25, 1993.  

VA treatment records from January 2008 reflect a GAF of 54.  

In a statement dated in April 2008, Dr. B. indicated that the 
Veteran's PTSD contributed to his inability to function at a 
job that would involve interacting with coworkers or the 
public on a regular basis.  In working with the Veteran over 
the years, Dr. B. had come to the opinion that the chronic 
irritability and social estrangement due to his PTSD had been 
the primary causative factor for his depression, and that his 
PTSD and depression contributed in a substantial way to the 
severe fatigue that rendered him unable to do any kind of 
work on a consistent basis.  In an earlier opinion in June 
2003, Dr. B. had offered the opinion that his symptoms in the 
aggregate rendered him disabled.  Dr. B. now concluded that 
his service-connected conditions rendered him completely 
disabled. 

VA treatment records from May 2008 reflect a GAF of 52.  In 
July 2008, the Veteran was assigned a GAF of 48.  

During the appeal period, the criteria for mental disorders 
were revised in February 1988 and in November 1996.  In a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because a 
rating increase under the revised criteria may not be made 
effective before the effective date of the change.  
VAOPGCPREC 7-2003.

Prior to November 1996, the criteria for the next higher 
rating, 50 percent, were the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation may be 
assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
The term considerable, the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c).

The Board notes that under the old criteria, where the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation.  38 C.F.R. § 
4.16(c) (1996).  This provision would not apply to the 
Veteran's situation since he had other compensable service-
connected disability during the time frame in question.  

After November 1996 and currently, the criteria for a 50 
percent rating are occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

The GAF rating scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned. VAOPGCPREC 10-95.  Scores from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
from 41 to 50 is defined as serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  

In a rating such as this, spanning over twenty years and 
changing rating criteria, it is VA's responsibility to 
interpret the reports of examination in light of the whole 
recorded history, reconciling the various reports into 
consistent picture so that the rating accurately reflects the 
degree of disability present.  38 C.F.R. § 4.2.

Turning first to the period from February 3, 1988 to January 
24, 1993, the record reflects that while the Veteran was able 
to work during this time frame, the symptoms from his PTSD 
clearly impacted on his ability to retain that employment.  
More specifically, in November 1984, an examiner stated that 
the Veteran was employable, but his ability to maintain under 
pressure was tenable [sic].  In September 1989, the Veteran 
was evaluated for fitness for duty for his job with the U.S. 
Postal Service, and while it was concluded that the Veteran 
was fit for his job, the evaluation focused on the Veteran's 
conflicts with his supervisors.  Records of a private 
hospital in February 1991 reflect a GAF of 45 and that the 
highest GAF score was 40 during the last year, and records 
from a private psychiatrist, dated from April to August 1992, 
disclose that the Veteran had severely impaired executive 
functions of the mind, including planning, new learning, and 
interference control, and this examiner indicated that it was 
remarkable that the Veteran had been able to work at an 
acceptable level.  

Therefore, although the Veteran was able to remain employed 
prior to January 25, 1993, the Board finds that pursuant to 
the criteria in effect prior to November 1996, there was 
sufficient evidence that the Veteran's symptoms of PTSD 
severely impaired his ability to obtain or retain employment 
that the Veteran is entitled to a 70 percent evaluation for 
his PTSD for the period from February 3, 1988 to January 24, 
1993.  As the Veteran was able to continue his employment 
with the Postal Service throughout this period, the Board 
cannot conclude that his symptoms were of such severity as to 
make him demonstrably unable to obtain or retain employment 
during this period.  Thus, a 100 percent rating from February 
3, 1988 to January 24, 1993, is not warranted.  

Moreover, the Board finds that the Veteran's symptoms during 
this time frame were contemplated by the applicable rating 
criteria, which reasonably described the Veteran's 
disability, and that the disability picture at that time was 
not additionally productive of marked interference with 
employment or frequent periods of hospitalization.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  Thus, referral for 
consideration of an extraschedular rating for this period is 
not warranted.  38 C.F.R. § 3.321 (2008).  

Turning next to the period after January 25, 1993, in a 
medical report for the U.S. Postal Service dated in October 
1992, although it was noted that the Veteran had been able to 
work for the previous six years, it was also indicated that 
he had had numerous encounters with his supervisor and 
coworkers, and that it was the examiner's opinion that his 
emotional status currently precluded him from gainful 
employment.  The examiner was additionally of the opinion 
that these restrictions or disability was likely to be 
permanent, and the evidence of record reflects that the 
Veteran's full time employment with the Postal Service 
thereafter ended on January 25, 1993.  In addition, with the 
exception of some part-time employment in 2005, the Veteran 
continued to be unemployed, despite the fact that he made at 
least some effort to find alternative employment by way of 
vocational rehabilitation between 2001 and 2006.  The Board 
further finds that while there were periodic periods of 
lessened symptoms and higher GAF scores, overall, the 
Veteran's symptoms of PTSD since January 25, 1993 have 
continued to result in demonstrable inability to obtain or 
retain employment.  

Consequently, giving the Veteran the benefit of the doubt, 
the Board will conclude that the Veteran's symptoms of PTSD 
were of such severity since January 25, 1993, as to have 
resulted in demonstrable inability to obtain or retain 
employment since January 25, 1993, and that a 100 percent 
schedular rating is therefore warranted for this time period.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.  See also 
Johnson v. Brown, supra.


III.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-Connected 
Disability

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
Veterans or the dependents or survivors of Veterans.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

The Veteran submitted a formal application for increased 
compensation for unemployability to the RO in November 1995.  
See VA Form 21-8940, received on November 29, 1995.  Earlier 
in this decision, the Board granted entitlement to a total 
schedular rating under Diagnostic Code 9411 for the Veteran's 
service-connected psychiatric disability, effective from 
January 25, 1993.  The determination in essence has rendered 
moot the remaining issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities, since a total rating based on 
individual unemployability due to service-connected 
disabilities is assignable only if the schedular rating is 
less than total.  38 C.F.R. § 4.16 (2008).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability 
rating for his service-connected psychiatric disability, 
there no longer exists any case or controversy as to the 
disability rating.  Entitlement to a 100 percent rating based 
on individual unemployability is viewed as an intertwined 
issue since both bases of entitlement would produce a 100 
percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, because it is a prerequisite to 
other benefits, particularly special monthly compensation, 
that are not available where the total rating is based upon 
individual unemployability.  38 U.S.C.A. § 1114 (West 2002).

Having resolved the Veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no 
longer a question or controversy regarding the level of 
disability at any time applicable to the period under review.  
No greater benefit could be provided.  Nor are any exceptions 
to the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367- 
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD from February 3, 1988 to January 24, 1993, is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.  

Entitlement to a 100 percent evaluation for PTSD from January 
25, 1993, forward is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities is dismissed.


REMAND

As was noted previously, following the April 2007 rating 
decision's denial of an increased rating for diabetes 
mellitus, type II, the Veteran filed a notice of disagreement 
with this decision in May 2007.  However, the claims folder 
does not reflect that the Veteran was ever furnished with a 
statement of the case with respect to this issue.  
Consequently, the Board finds that this issue must be 
remanded for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to 
an increased rating for diabetes 
mellitus, type II.  The Veteran and his 
representative should be advised of the 
need to file a substantive appeal 
following the issuance of the statement 
of the case if the Veteran wishes to 
complete an appeal as to this claim.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


